UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22082 Name of Fund: BlackRock EcoSolutions Investment Trust (BQR) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock EcoSolutions Investment Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 10/31/2009 Date of reporting period: 04/30/2009 Item 1  Report to Stockholders EQUITIES FIXED INCOME REAL ESTATE LIQUIDITY ALTERNATIVES BLACKROCK SOLUTIONS Semi-Annual Report APRIL 30, 2009 | (UNAUDITED) BlackRock Dividend Achievers  Trust (BDV) BlackRock Enhanced Dividend Achievers  Trust (BDJ) BlackRock Strategic Dividend Achievers  Trust (BDT) BlackRock EcoSolutions Investment Trust (BQR) BlackRock Energy and Resources Trust (BGR) BlackRock Global Equity Income Trust (BFD) BlackRock Global Opportunities Equity Trust (BOE) BlackRock Health Sciences Trust (BME) BlackRock International Growth and Income Trust (BGY) BlackRock Real Asset Equity Trust (BCF) BlackRock S&P Quality Rankings Global Equity Managed Trust (BQY) BlackRock World Investment Trust (BWC) NOT FDIC INSURED MAY LOSE VALUE NO BANK GUARANTEE Table of Contents Page Section 19(b) Disclosure 2 Dear Shareholder 3 Semi-Annual Report: Trust Summaries 4 Derivative Instruments 16 Financial Statements: Schedules of Investments 17 Statements of Assets and Liabilities 74 Statements of Operations 76 Statements of Changes in Net Assets 78 Financial Highlights 82 Notes to Financial Statements 94 Officers and Trustees Additional Information Section 19(b) Disclosure BlackRock Dividend Achievers TM Trust (BDV), BlackRock Enhanced Dividend Achievers TM Trust (BDJ), BlackRock Strategic Dividend Achievers TM Trust (BDT), BlackRock EcoSolutions Investment Trust (BQR), BlackRock Energy and Resources Trust (BGR), BlackRock Global Equity Income Trust (BFD), BlackRock Global Opportunities Equity Trust (BOE), BlackRock Health Sciences Trust (BME), BlackRock International Growth and Income Trust (BGY), BlackRock Real Asset Equity Trust (BCF), BlackRock S&P Quality Rankings Global Equity
